Citation Nr: 1020074	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-16 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for a penetrating wound, lateral aspect upper 
1/3 right arm, with retained foreign body.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for status-post partial meniscectomy, right 
medial compartment, right knee with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
previously assigned disability ratings for a penetrating 
wound, lateral aspect upper 1/3 right arm, with retained 
foreign body [20 percent disabling] and status post partial 
meniscectomy, right medial compartment, right knee with 
degenerative changes [10 percent disabling].  The appellant 
submitted a Notice of Disagreement with these assignments in 
January 2009 and the appellant timely perfected his appeal in 
April 2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of the claims.  In 
his April 2009 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record indicates that the appellant is 
right-hand dominant.

2.  Throughout the rating period on appeal, the appellant's 
penetrating wound, lateral aspect upper 1/3 right arm, with 
retained foreign body, has been manifested by complaints of 
pain and fatigue; objectively, the clinical evidence of 
record reflects that the disability is no more than moderate, 
involving the appellant's dominant limb.

3.  The clinical evidence of record reflects that the 
appellant's right upper arm and shoulder has forward flexion 
to 90 degrees and abduction to 145 degrees.

4.  Throughout the rating period on appeal, the appellant's 
service-connected status-post partial meniscectomy, right 
medial compartment, right knee, and degenerative arthritis of 
the right knee, as shown by x-rays, have been manifested by 
complaints of pain and swelling, and demonstration of 
limitation of leg flexion to no less than 120 degrees, with 
no additional pain or loss of flexion due to repetitive 
motion.

5.  The medical and other evidence of record does not 
indicate that the appellant's service-connected disabilities 
are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for penetrating wound, lateral aspect upper 1/3 right 
arm, with retained foreign body, involving Muscle Group III, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West  2002); 38 C.F.R. § 4.56, § 4.71a, Diagnostic Code 5303 
(2009).

2.  The criteria for a disability rating in excess of 10 
percent for status-post partial meniscectomy, right medial 
compartment, right knee, with degenerative arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2009).

3.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claims; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claims, letters dated in October 2008, February 
2009, December 2009 and February 2010 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Court held that to satisfy the first Quartuccio element 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet a four part test laid out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled the Vazquez-Flores in part, striking claimant-
tailored and "daily life" notice elements.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability, 2) a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment, and 3) provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  See 
Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  This was accomplished by the October 2008 and 
February 2009 notice letters.
All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claims.  In fact, 
the appellant specifically indicated that he had no further 
evidence to submit in support of his claims.  See Appellant's 
Letter, March 2, 2009.  Further, the appellant stated that 
all of his medical treatment had been received at the VA 
Medical Center in Albany.  No other medical records existed.  
See Appellant's statement, October 20, 2008.

In December 2009, the appellant was informed that after 
having conducted an extensive search throughout the facility, 
the RO was unable to locate his original claims file.  As a 
result, the RO "rebuilt" the claims file.  The appellant 
was requested to resubmit a copy of his claim as well as 
copies of any correspondence and documents, to include rating 
decisions and award letters, which he had received from VA, 
as well as copies of his service medical records.  See VA 
notice letter, December 31, 2009.  All available pertinent 
medical evidence identified by the appellant has been 
obtained.  The Board is satisfied that the RO has complied 
with VA's duty to assist the appellant in the development of 
the facts pertinent to his claim.



The Board notes that the RO also attempted to obtain the 
appellant's Social Security Administration (SSA) records.  In 
March 2009, the RO informed the appellant that a response was 
received from SSA indicating that his file could not be 
located.  See VA notice letter, March 16, 2009.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in October 2008.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorders since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 
October 2008 VA examination report is thorough and supported 
by the record.  The examination in this case is adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The appellant contends that his currently service-connected 
disabilities are more severe than currently contemplated by 
the assigned disability ratings.  The Board disagrees.

Relevant Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40 and 4.45 (2009), see also DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2009).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

A.  Right Arm Disability

The appellant is service-connected for a penetrating wound, 
lateral aspect upper 1/3 right arm, with retained foreign 
body, considered 20 percent disabling.  The appellant filed 
his claim of entitlement to an increased disability 
evaluation in September 2008.  As the claim was received by 
VA in September 2008, the rating period on appeal is from 
September 2007, one year prior to the date of receipt of the 
increased rating claim, to the present.  See 38 C.F.R. § 
3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. §§ 
4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the history of the disability is for 
consideration in rating a disability.

The medical evidence of record reflects that the appellant is 
right hand dominant.  See VA Joints Examination Report, 
October 29, 2008.  Therefore, his right limb is considered 
the major limb for rating purposes.

The right shoulder disability at issue is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5303.  38 C.F.R. § 4.56 
provides factors to be considered in classifying a muscle 
injury as slight, moderate, moderately severe, or severe.

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as 
follows: (a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  (b) A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged.  (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: 

(1) Slight disability of muscles--(i)  Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii)  History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2)  Moderate disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii)  History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3)  Moderately severe disability of muscles--(i)  Type of  
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i)  Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity  
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding  and scarring.  
(ii)  History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii)  
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D)  Visible 
or measurable atrophy.  (E)  Adaptive contraction of an 
opposing group of muscles.  (F)  Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G)  
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  See 38 C.F.R. § 4.56 (d)(2009)
Muscle Group III functions in elevation and abduction of arm 
to level of shoulder; it acts with pectoralis major II 
(costosternal) and latissimus dorsi and teres major of Muscle 
Group II in forward and backward swing of arm.  Muscle Group 
III includes the intrinsic muscles of shoulder girdle:  (1) 
Pectoralis major I (clavicle); and (2) deltoid.  A slight 
injury to dominant or nondominant upper extremity will be 
rated as noncompensable.  A moderate injury to dominant or 
nondominant upper extremity will be rated as 20 percent 
disabling.  A moderately severe injury will be rated as 30 
percent disabling if involving the dominant upper extremity 
and as 20 percent disabling if involving the nondominant 
upper extremity.  A severe injury will be rated as 40 percent 
disabling if involving the dominant upper extremity and as 30 
percent disabling if involving the nondominant upper 
extremity.  See 38 C.F.R. Part 4, Code 5303 (2009). 

The evidence reflects that the appellant had a "through and  
through injury" with muscle damage; thus, his disability is 
evaluated as moderate injury.  Under DC 5303, Muscle Group 
III functions, a moderate disability is evaluated as 20 
percent disabling for the dominant upper extremity.  In order 
to achieve a higher rating, the appellant's disability, which 
is to his dominant limb, would have to be moderately severe 
in nature.  The Board finds, based on the evidence of record, 
that the appellant's disability is not moderately severe.  
Although the evidence reflects that the appellant's right arm 
condition has become increasingly worse, there is no 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, thereby reflecting that he does not have 
moderately severe muscle disability.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Upon physical 
examination, the appellant's right shoulder did not 
demonstrate deformity, giving way, instability, pain, 
stiffness, incoordination, dislocation, subluxation, locking 
episodes, effusions or inflammation.  The appellant did 
complain of some weakness and decreased speed of joint 
motion.  The VA examiner noted that the motion of the right 
shoulder joint was not affected.  See VA Joints Examination 
Report, October 29, 2008.

While the appellant may feel that the current rating for his 
right shoulder disability is not adequate, the evidence of 
record shows that the wound to Muscle Group III is no more 
than moderate throughout the rating period on appeal.

Degenerative Joint Disease

In addition to the above noted clinical findings, the October 
2008 VA examination report reflects that the appellant has 
degenerative arthritic changes of the right shoulder.

Under DC 5010, arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  See 38 
C.F.R. § 4.71a, DC 5010 (2009).  Under 38 C.F.R. § 4.71a, DC 
5003 (2009), degenerative arthritis is rated based on 
limitation of motion of the affected joint.  This DC section 
instructs the rater to evaluate the disability on the basis 
of limitation of motion for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 
(2009).  For the purpose of rating disability from arthritis, 
the shoulder is considered a major joint.  See 38 C.F.R. § 
4.45 (2009).  Limitation of motion of the shoulder and upper 
arm is rated under DCs 5200 to 5203.

DC 5200 is not applicable in the present case because there 
is no medical evidence that the appellant has ankylosis of 
the right shoulder joint.  DC 5202 is not for application as 
there is no evidence of impairment of the humerus.  The 
maximum rating under DC 5203 is 20 percent, which is no 
higher than the appellant's current evaluation.  The only 
applicable DC, therefore, is 5201.  It is noted that DC 5201 
distinguishes between the major (dominant) extremity and the 
minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2009).


Under DC 5201, a 20 percent disability evaluation is assigned 
for a dominant extremity when limitation of motion of the arm 
is at shoulder level.  A 30 percent evaluation is warranted 
for limitation of motion of a major arm to midway between 
side and shoulder level.  A maximum 40 percent evaluation for 
the major arm is warranted when range of motion is limited to 
25 degrees or less from the side.  See 38 C.F.R. § 4.71a, DC 
5201 (2009).  Standard motion of the shoulder is from 0 to 
180 degrees of flexion, 0 to 180 degrees of abduction, and 
internal and external rotation from 0 to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2009).

The October 2008 VA examination report reflects that the 
appellant's right shoulder has forward flexion to 90 out of 
180 degrees and abduction to 145 degrees out of 180 degrees.  
The VA examiner noted some abnormal motion and guarding of 
movement.  Based on the foregoing evidence, the Board finds 
that the appellant would not be entitled to a rating higher 
than 20 percent for his right shoulder disability under DC 
5201 throughout the rating period on appeal.  As his function 
of limitation is already considered under 38 C.F.R. § 4.56, a 
separate additional rating for limitation of motion is not 
applicable, as it would constitute "pyramiding".  See 38 
C.F.R. § 4.14 (2009).

In conclusion, while the evidence of record does reveal a 
painful right shoulder, the appellant's overall disability 
picture is not shown to be commensurate to the next-higher 30 
percent rating under DCs 5201 or 5303, even when considering 
factors such as pain and weakness.

The Board notes that entrance and exit scars are part of the 
criteria for evaluating a moderate disability under 38 C.F.R. 
§ 4.56(d)(2)(iii).  As such, the appellant's scars, with 
regard to functional disabilities, have already been 
considered in determining that the appellant's disability is 
moderate under DC 5303.  Further, the appellant has not 
voiced any complaints with regard to his scars.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the appellant's 
claim for an increased disability rating for his right 
shoulder disabilities.  There is no basis for the assignment 
of a higher schedular evaluation, or "staged ratings," for 
any portion of the claim's pendency.
B.  Right Knee Disability

The appellant is service-connected for status-post partial 
meniscectomy, right medial compartment, right knee with 
degenerative changes, considered 10 percent disabling.  The 
appellant filed his claim of entitlement to an increased 
disability evaluation in September 2008.  As the claim was 
received by VA in September 2008, the rating period on appeal 
is from September 2007, one year prior to the date of receipt 
of the increased rating claim, to the present.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).  However, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2009) and Schafrath, supra, the history of 
the disability is for consideration in rating a disability.

The right knee disability with degenerative arthritis is 
evaluated under Diagnostic Code 5010, which is to be rated 
utilizing Diagnostic Code 5003, which in turn is to be rated 
under an analysis of Diagnostic Code 5260, limitation of 
flexion of the leg at the knee joint and/or Diagnostic Code 
5261, limitation of extension of the leg at the knee joint.  
See 38 C.F.R. § 4.71a (2009).  Under Diagnostic Code 5260, a 
10 percent rating is for application when flexion is limited 
to 45 degrees.  A 20 percent rating is for application when 
flexion is limited to 30 degrees.  A 30 percent rating, the 
highest available under Diagnostic Code 5260, is for 
application when flexion is limited to 15 degrees.  Normal 
flexion for VA rating purposes is 140 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2009).

Diagnostic Code 5261 provides a 10 percent rating is 
warranted for leg extension limited to 10 degrees.  A 20 
percent evaluation is for leg extension limited to 15 
degrees.  A 30 percent evaluation is warranted for leg 
extension limited to 20 degrees.  A 40 percent evaluation is 
warranted for leg extension limited to 30 degrees.  A 50 
percent evaluation is warranted for leg extension limited to 
45 degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2009).

Normal range of motion for the leg is zero degrees of 
extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2009).

The Board acknowledges VAOPGCPREC 9 - 2004 (Sept. 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
either leg, the veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.

As noted above, the appellant received a VA joints 
examination in October 2008.  At that time, he complained of 
decreased mobility of the right knee.  He stated that he was 
unable to walk very far for the prior 10 months.  Upon 
physical examination, the appellant's right knee was not 
demonstrative of deformity, giving way, instability, 
stiffness, incoordination, dislocation, subluxation, locking 
episodes or effusions.  The appellant did complain of pain, 
weakness, tenderness and decreased speed of joint motion.  
The VA examiner noted that motion of the right knee joint was 
not affected.  Further, there were no constitutional symptoms 
of arthritis, nor were there any incapacitating episodes 
associated therewith.  

The appellant was unable to stand or walk for more than a few 
minutes.  His gait was antalgic though he did not demonstrate 
abnormal weight bearing.  The VA examiner noted that the 
appellant had abnormal motion due to bony joint enlargement.  
There was no evidence of Osgood-Schlatter's disease.  The 
appellant experienced crepitation with clicks and snaps.  
There was no evidence however of grinding, instability of 
patellar abnormality.  Range of motion testing revealed 
objective evidence of pain on active motion.  The appellant's 
right knee flexion was from zero to 120 degrees and his 
extension was to zero degrees (normal).  The VA examiner 
noted that there was no additional pain on repetitive motion 
and no ankylosis was present.

Based on this medical evidence, the Board finds that, under 
Diagnostic Code 5260, the appellant's right knee disability 
with degenerative arthritis does not warrant a rating higher 
than the currently awarded 10 percent rating because flexion 
is not limited to 30 degrees, as is required for a higher, 20 
percent rating.  As right knee extension was demonstrated as 
full (to zero degrees) and not noted by the VA examiner to be 
further limited by pain on repetitive use, a compensable 
rating is not warranted under Diagnostic Code 5261.

The Board has considered other knee-related diagnostic codes 
to determine if any would result in higher or additional 
separate ratings than that already assigned, but finds none.  
Diagnostic Code 5256 is inapt because there is no medical 
evidence of any ankylosis associated with the appellant's 
right knee disability, including with consideration of 
additional functional impairment due to pain and repetitive 
use.  Diagnostic Code 5257 is inapt because there is no 
medical evidence of recurrent subluxation or lateral 
instability.  As a result, the appellant is also not entitled 
to a separate disability rating for his verified arthritis.  
Diagnostic Code 5258 is inapt because there is no medical 
evidence of dislocated semilunar cartilage.  Diagnostic Code 
5259 is inapt because there is no medical evidence of removal 
of semilunar cartilage.  There is also no medical evidence of 
nonunion or malunion of the tibia or fibula, or of acquired 
traumatic genu recurvatum with weakness and insecurity in 
weight bearing; thereby negating the application of 
Diagnostic Codes 5262 and 5263.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the appellant's 
claim for an increased disability rating for his right knee 
disabilities.  There is no basis for the assignment of a 
higher schedular evaluation, or "staged ratings," for any 
portion of the claim's pendency.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).
Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
More over, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
right shoulder and right knee disabilities and the Board has 
been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected right 
shoulder and right knee disabilities.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.



In short, the evidence does not support the proposition that 
the appellant's service-connected right shoulder and right 
knee disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards and warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).


ORDER

Entitlement to an increased disability rating in excess of 20 
percent for a penetrating wound, lateral aspect upper 1/3 
right arm, with retained foreign body, is denied.

Entitlement to an increased disability rating in excess of 10 
percent for status-post partial meniscectomy, right medial 
compartment, right knee with degenerative changes, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


